Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willshawn Jones appeals the district court’s order denying his motion under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find that the § 3582(c) motion was properly denied because Jones is ineligible for a sentence reduction. See U.S. Sentencing Guidelines Manual § 2D1.1 cmt. n. 10 (D)(ii)(II) (2008). Accordingly, we find no reversible error and affirm the district court’s order. United States v. Jones, No. 7:02-cr-00244-HMH-13 (D.S.C. June 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.